Citation Nr: 0926128	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-03 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral macular 
degenerative central serous retinopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to July 1970.  

In August 1985, the Board of Veterans' Appeals (Board) denied 
service connection for a bilateral eye disorder on a direct 
basis.  

In July 1990, the Board denied service connection for 
bilateral macular degeneration with central serous 
retinopathy, including as secondary to service-connected 
posttraumatic stress disorder (PTSD).  

In May 1996, the Board found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for bilateral macular degeneration with central 
serous retinopathy.  In December 1996, the Chairman of the 
Board of Veterans' Appeals denied the Veteran's request for 
reconsideration of the May 1996 Board decision.  

This matter comes before the Board on appeal from a September 
2005 decision by the RO which, in part, found that new and 
material evidence had not been received to reopen the claim 
of service connection for bilateral macular degeneration with 
central serous retinopathy, including secondary to service-
connected PTSD.  


FINDINGS OF FACT

1.  Service connection for bilateral macular degenerative 
central serous retinopathy, including secondary to service-
connected PTSD was most recently denied by the Board in May 
1996.  

2.  The additional evidence received since the May 1996 Board 
decision is new and material and raises a reasonable 
possibility of substantiating the claim.  

3.  Service connection has been established for PTSD.

4.  The Veteran's bilateral chronic central serous 
chorioretinopathy is at least as likely as not proximately 
due to and permanently aggravated by service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The May 1996 Board decision which last denied service 
connection for bilateral macular degenerative central serous 
retinopathy is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2008).  

2.  New and material evidence has been received to reopen the 
claim of service connection for a bilateral eye disorder.  38 
U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2008).  

3.  Service connection for bilateral chronic central serous 
chorioretinopathy secondary to service-connected PTSD is 
warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In light of the favorable decision, the Board finds that any 
VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Kent v. Nicholson, 20 Vet. App. 1 (2006); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
Veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for bilateral macular 
degenerative central serous retinopathy was most recently 
denied by the Board in May 1996.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the Board denied a request for reconsideration of 
the May 1996 Board decision in December 1996.  As no other 
exceptions to finality apply, the May 1996 decision is final 
as to the evidence then of record.  Id.  

The evidence of record at the time of the May 1996 Board 
decision that denied the Veteran's request to reopen the 
claim of service connection for a bilateral eye disorder 
included his service treatment records and numerous VA and 
private medical records, including several VA examination 
reports from 1972 to 1996.  

Prior to 1979, the medical evidence of record, including the 
Veteran's service treatment records showed no complaints, 
treatment, abnormalities or diagnosis referable to any eye 
problems.  VA records showed that the Veteran was first 
treated for bilateral conjunctivitis in 1979.  An evaluation 
at that time revealed large macular disciform lesions in each 
eye.  Fluorescein angiography revealed choroidal fluorescence 
through the lesions, bilaterally.  Subsequent VA and private 
eye examination in 1982, revealed normal visual acuity with 
symmetrical macular degeneration at the RPE levels.  A 
private report dated in June 1982, indicated that the 
findings appeared to be consistent with Best's disease, but 
that the specific etiology was not clear.  Subsequent VA and 
private medical reports from 1982 to the 1996 included other 
possible diagnoses, including degenerative macular 
detachment, Vogt-Koyanagi-Harada's disease, atypical central 
serous choroidopathy, retinal pigment epithelial detachment, 
and heredodegenerative type macular degeneration.  A VA 
ophthalmologist in February 1991, reported that the etiology 
of the Veteran's eye disability was not clear, but that he 
did not believe that it was hereditary in nature and opined 
that it could possibly be stress related, though he noted 
that the etiology of chronic central serous was not fully 
understood.  Another VA ophthalmologist in December 1992 
opined that the Veteran's eye disorder was not related to 
PTSD.  

In May 1996, the Board denied the request to reopen the claim 
for an eye disease on the basis that there was no evidence of 
an eye disorder in service or until many years thereafter, 
and no competent evidence relating any current eye disorder 
to service or to a service-connected disability.  

The evidence added to the record since the May 1996 Board 
includes numerous VA and private medical reports and 
examinations from 1996 to the present, and several articles 
from medical treatises on the subject of central serous 
retinopathy.  A VA optometrist in June 2006 opined that, 
based on the most recent medical opinions regarding the 
nature of the Veteran's eye disease of chronic central serous 
retinopathy, it was at least as likely as not that the eye 
disease was related to his service-connected PTSD.  However, 
in September 2006, the VA optometrist discussed the case with 
another VA doctor, reportedly a retinal specialist, who 
reviewed the Veteran's records and who agreed with the 
diagnosis of chronic central serous retinopathy but who also 
opined that the Veteran's eye disorder was not related to his 
PTSD.  The June 2006 VA optometrist then changed her opinion 
to indicate that upon consultation with a retinal specialist, 
the Veteran's eye disorder was not related to his PTSD.  
Additional evidence added to the record included medical 
treatise information submitted by the Veteran as well as an 
opinion from an independent medical expert (IME) in January 
2009, and duplicate medical evidence and documents submitted 
by the Veteran.

While clearly the duplicative material is not new and 
material, the Board finds that the medical opinions, and 
particularly the IME report do meet the definition of new and 
material evidence.  The Board finds that the June 2006 VA 
opinion with September 2006 addendum as well as the more 
recent IME opinion to be so significant that such evidence 
must be considered in order to fairly decide the merits of 
the Veteran's claim.  In other words, the evidence is new and 
material.  38 C.F.R. § 3.156.  Thus, the claim of service 
connection for a bilateral eye disorder is reopened.  

Having determined that the Veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, given the 
favorable decision on the merits of his claim, the Board 
finds that the Veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard, 
at 384 (1993).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The consensus medical opinion concerning the diagnoses for 
the Veteran's bilateral eye disorder since 2004 has been 
chronic central serous choroidopathy.  Some reports suggested 
that the Veteran's eye disorder may be secondary to stress 
and possibly related to his service-connected PTSD (see 
February 2005 private opinion and medical treatise 
information submitted by Veteran).  Other reports, including 
a recent VA optometrist opinion in consultation with a 
retinal specialist in September 2006, were to the effect that 
the Veteran's eye disorder was not related to PTSD.  However, 
the medical opinions specific to the Veteran did not include 
any discussion or analysis as to the basis for the 
conclusions reached.  Further, there was no rationale 
provided for the change in the VA optometrist's opinions from 
her June 2006 favorable opinion to her September 2006 
unfavorable opinion other than the fact that she consulted 
with a retinal specialist.  While the medical treatise 
information did contain some discussion of the basis that 
central serous retinopathy may be stress-related, the opinion 
was not specific to the facts and circumstances of the 
Veteran's case.  

To reconcile the differing opinions and diagnoses, the Board, 
in January 2009, sought an IME opinion to determine the 
appropriate diagnosis and, if feasible, etiology of the 
Veteran's eye disorder.  The IME ophthalmologist indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history and a discussion 
of the various medical reports and differential diagnoses of 
record.  The IME indicated that there was no evidence to 
support a diagnosis of Vogt-Koyanagi-Harada's (VKH) disease.  
He noted that VKH was generally more diffuse and associated 
with intraocular inflammation, and was rarely seen in African 
Americans.  Although Best's disease remained a possibility, 
he indicated that the large size of the Veteran's macular 
lesions would be atypical, and that the fluctuating course of 
the Veteran's disease and apparent positive response to focal 
laser treatment were also inconsistent with Best's disease.  
He pointed out that, unlike the Veteran's case, one would 
expect to see some family history of vision problems with 
Best's disease.  He noted that a markedly abnormal 
electrooculogram (EOG) test was absolutely necessary to 
confirm Best's disease, and that the current evidence of 
record was not entirely clear, with some reports indicating 
normal testing while others were reported only as abnormal.  
The IME opined that Adult Vitelliform Macular Dystrophy was 
an unlikely cause of the Veteran's eye disorder, in that this 
disorder shared some clinical features with Best's disease, 
but did not cause as severe a loss of vision as was present 
in the Veteran's case.  

The IME indicated that the Veteran's clinical history and 
fundus photographs were consistent with Idiopathic Central 
Serous Chorioretinopathy (ICSC), though ICSC was typically 
milder, but that more severe cases were not unusual.  Also, 
the fluctuating course of the Veteran's disease and the 
apparent response to focal laser treatment were consistent 
with ICSC.  He noted that there is a generally accepted 
association between ICSC and stress, and that the increased 
levels of circulating stress hormones, such as cortisol and 
epinephrine cause dysfunction of the retinal pigment 
epithelium, which leads to accumulation of subretinal fluid.  
He went on to note that severe bilateral ICSC could result in 
a mildly subnormal EOG test, but that this should be easily 
distinguishable from the marked abnormality associated with 
Best's disease.  The current evidence of record, 
unfortunately, did not include any actual EOG tests results, 
with some reports reflecting normal EOG tests while other 
reports indicated only abnormal EOG test without specific 
findings.  He noted that a normal or slightly subnormal EOG 
test would effectively rule out Best's disease whereas a 
markedly abnormal EOG would strongly support the diagnosis.  
In the absence of specific EOG findings, the IME opined that 
the most likely etiology of the Veteran's bilateral eye 
disorder was chronic ICSC.  He also opined that the 
psychological stress from the Veteran's service in Vietnam 
and from his PTSD at least as likely as not resulted in and 
permanently aggravated his condition.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board must 
weigh the credibility and probative value of the above 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

In this case, while there is disagreement between the various 
eye specialists who have examined the Veteran and rendered 
opinions regarding the relationship between his current 
bilateral eye disorder and his service-connected PTSD, the 
physicians are in agreement one significant point, that the 
most likely diagnosis is ICSC.  Although some physicians 
opined that the Veteran's ICSC was not related to his PTSD, 
none of them offered any explanation for their conclusions.  
In contrast, the IME provided a discussion of all relevant 
facts, considered other possible etiologies and offered a 
rational and plausible explanation for his diagnosis and his 
favorable opinion.  Based on the evidence of record, the 
Board finds the IME opinion to be more probative and 
persuasive as to the nature and etiology of the Veteran's 
bilateral eye disorder.  

As noted above, it is the Board's responsibility to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations and must have plausible reasons based upon 
medical evidence in the record for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  For the reasons discussed above, the Board finds in 
favor of the Veteran and that service connection for 
bilateral chronic central serous chorioretinopathy secondary 
to service-connected PTSD is warranted.  




ORDER

Service connection for bilateral chronic central serous 
chorioretinopathy secondary to service-connected PTSD is 
granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


